DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to address the 112b rejections. The prior 112b rejections are withdrawn.

	The Examiner acknowledges the amendments to address the 112d rejection. The prior 112d rejection is withdrawn.

	The Examiner acknowledges the amendments to address the 102 rejections. The prior 102 rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see Page 7 section under the Claim Rejections – 35 USC 102 heading, filed 4/04/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The rejections of claims 1-6 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ruckheim (EP2735253) in view of Zorzo (US20150059113).


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 7, 11, 12, 13, 18, 19, and 20 recite “back surface of the cleaning cloth” but the originally filed specification does not recite/disclose “the back surface” of the cleaning cloth.
Claims 8 and 15 recite “wherein the lamina has a width greater than its length, the width being a distance of the connection between the lamina and the respective one of the transverse sides.” The originally filed specification does not recite/disclose “a width” or “a length” of the lamina.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

    PNG
    media_image1.png
    675
    621
    media_image1.png
    Greyscale

Claims 8 and 15 recite “wherein the lamina has a width greater than its length, the width being a distance of the connection between the lamina and the respective one of the transverse sides.” However, referring to Figure 1 of applicant’s originally filed drawings, the length of the lamina is greater than the width of the lamina, as it appears that the claim is defining the width as the distance of the lamina between the tab and the respective transverse side (see annotated figure below).  Thus, it appears that the recitations of claim 8 and 15 introduce New Matter.

    PNG
    media_image2.png
    585
    612
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 8 and 15 both recite “wherein the lamina has a width greater than its length, the width being a distance of the connection between the lamina and the respective one of the transverse sides.”  This recitation renders the claims indefinite.  Although, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. The term “length” in claims 8 and 15 is used by the claim to mean “the shortest of the two dimensions of lamina 12,” while the accepted meaning is “the greater of two or the greatest of three dimensions of a body.” The term is indefinite because the specification does not clearly redefine the term.

    PNG
    media_image3.png
    376
    696
    media_image3.png
    Greyscale


Claim 7, lines 4-6 recites “the lamina is cantilevered fixed to, at a proximate end thereof, and extends from each of the transverse sides, each of the lamina extending alongside, spaced apart from, and adjacent a back surface of the cleaning cloth”. The claim is unclear if there are two lamina, as evidenced by the phrase “extends from each of the transverse sides” and “each of the lamina extending alongside”, or if the lamina are singular, as evidenced by “the lamina is cantilevered”, since the phrase uses “is” and the lamina is not written as laminas or laminae which are the plural forms of lamina. For examination purposes, this claim is interpreted as there being two lamina with each transverse side having a lamina cantilevered fixed to and extending from said transverse side.
Claims 11-13 recite “wherein the increasing cross-section increases in a direction away from the back surface of the cleaning cloth”, “wherein the increasing cross-section increases only in a direction away from the back surface of the cleaning cloth”, and “wherein the increasing cross-section increases in both a first direction away from the back surface of the cleaning cloth and a second direction toward the back surface of the cleaning cloth”.  However, since applicant has not defined what constitutes the back surface of the cleaning cloth, the claims are rendered indefinite.  As best understood the back surface of the cleaning cloth should be defined as a surface of the cleaning cloth that faces a bottom most surface of the tabs (4, 5) and extends between the two transverse sides (2, 3) of the cleaning cloth.  The same applies to claims 18-20.


Claim 14, line 4-5 recites “the lamina is cantilevered fixed to, at a proximate end thereof, and extends from each of the transverse sides, respective free ends of each tab pointing towards each other”. The claim is unclear if there are two lamina, as evidenced by the phrase “extends from each of the transverse sides” and “respective free ends of each tab pointing towards each other”, or if the lamina are singular, as evidenced by “the lamina is cantilevered”, since the phrase uses “is” and the lamina is not written as laminas or laminae which are the plural forms of lamina. For examination purposes, this claim is interpreted as there being two lamina with each transverse side having a lamina cantilevered fixed to and extending from said transverse sides.
Claims 8-13 depend from claim 7, and are therefore rejected to, accordingly under 35 U.S.C. 112(b).
Claims 15-20 depend from claim 14, and are therefore rejected to, accordingly under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruckheim (EP2735253) in view of Zorzo (US20150059113).
	
	Regarding claim 1, Ruckheim discloses a cleaning system (Paragraph 0059 “The two hold-down devices 7, 8, which have first pivoting planes 73, 74 (first exemplary embodiment) and second pivoting planes 91, 92 (third exemplary embodiment), are provided for fastening correspondingly transversely arranged fastening tabs 13, 14 on both sides of the wiping textile 6 and holding device in 77, 78 , which are arranged essentially perpendicularly
to the longitudinal axis 71 of the supporting body 1 (first exemplary embodiment) and essentially perpendicularly to the transverse axis 72 of the supporting body 1 (third exemplary embodiment).”) comprising:
	a cleaning cloth (Figure 11 Element 6 and Paragraph 0059 “…wiping textile 6…”);
	a mop base (Figure 11 Element 1 and paragraph 0059 “…supporting body 1…”);
	a tab on each transverse side of the cleaning cloth (Figure 11 Elements 13 and 14 and Paragraph 0059 “…fastening tabs 13,14 on both sides of wiping textile 6…”);
	coupling devices of the mop base placed at transverse ends of said mop base, where each coupling device is configured with an inlet mouth for entrance of an end of the cleaning cloth (Figure 11 Elements 7 and 8 and Paragraph 0059 “The two hold-down devices 7,8…”).
	However, Ruckheim fails to disclose the following limitations: 
	elastic devices on the coupling device resiliently urging the coupling devices in a normally closed position, wherein
	the tab is configured with a profile that has an increasing cross-section, starting from a free end, permitting the tab to be inserted into and open, against the resilient force of the elastic devices, the inlet mouth of the coupling devices;
	the inlet mouth is openable to an extension at least equal to a maximum thickness of the increasing cross-section of the tab;
	a sectional profile of said tab, after the maximum thickness, decreases with a steep front of a decreasing profile that is orthogonal to a movement for inserting said tab inside said inlet mouth;
	said decreasing profile is disposed adjacent the profile of an internal wall of the coupling device after the inlet mouth has closed on a connecting lamina of the cleaning cloth, preventing inadvertent removal of the cleaning cloth from the mop base.
	Zorzo teaches elastic devices on the coupling device resiliently urging the coupling devices in a normally closed position (See annotated drawing below. The elastic device is a spring that biases the coupling device into a closed position), wherein
	the tab is configured with a profile that has an increasing cross-section (See annotated drawing below), starting from a free end, permitting the tab to be inserted into and open, against the resilient force of the elastic devices, the inlet mouth of the coupling devices (The profile of the increasing cross-section of the tab allows the tab to push the inlet mouth of the coupling device open as the tab is inserted into the inlet mouth);
	the inlet mouth is openable to an extension at least equal to a maximum thickness of the increasing cross-section of the tab (Figure 15 shows the tab inserted into the inlet mouth, thus the inlet mouth must be openable to at least the thickness of the tab to allow the tab to be inserted into the inlet mouth);
	a sectional profile of said tab, after the maximum thickness, decreases with a steep front of a decreasing profile that is orthogonal to a movement for inserting said tab inside said inlet mouth (See annotated drawing below);
	said decreasing profile is disposed adjacent the profile of an internal wall of the coupling device after the inlet mouth has closed on a connecting lamina of the cleaning cloth (See second annotated drawing below. The decreasing profile of the tab is disposed against an inner wall of the inlet mouth), preventing inadvertent removal of the cleaning cloth from the mop base (The internal wall will abut against the decreasing profile of the tab to prevent inadvertent removal until a user opens the inlet mouth).

    PNG
    media_image4.png
    277
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    438
    576
    media_image5.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruckheim to incorporate the teachings of Zorzo to provide a cleaning system with a mop base and cleaning cloth having tabs with increasing cross-sections on transverse sides to be inserted into a mop base having coupling devices, that are resiliently urged into a closed position, on transverse sides to permit the tabs to be inserted and open the resilient inlet mouths of the coupling devices. Doing so would allow the cleaning cloth to be attached to the mop base in a reliable manner to maintain the tautness of the cleaning cloth and prevent the tabs from accidently being removed from the coupling devices. Pursuant to MPEP 2143, it would be obvious to substitute the coupling mechanism and tab of Ruckheim with the coupling mechanism and tab of Zorzo as both are known to yield the same predictable results of securing the cloth to the mop base.
	Regarding claim 2, Ruckheim in view of Zorzo teaches the cleaning system of claim 1 wherein said profile with an increasing section extends towards a movable opening side of the inlet mouth on which the elastic devices for holding the cleaning cloth act (Ruckheim as modified by Zorzo teaches a tab that has a profile with an increasing cross-section extending towards a movable opening side of the inlet mouth but fails to disclose that extends “only” towards a movable opening side of the inlet mouth, however, Zorzo figure 9 shows a tab having the increasing cross-section only increasing in one direction. It would be within the skill of a person having ordinary skill in the art to provide the side having the increasing cross-section to increase upward instead of downward to have the increasing cross-section extend towards a movable opening side of the inlet mouth. In accordance with MPEP 2143B, simple substitution of one known element for another to obtain predictable results is within the scope of the skill of a person having ordinary skill in the art).

Regarding claim 3, Ruckheim in view of Zorzo teaches the cleaning system of claim 1 wherein said profile with an increasing section extends on both sides of the tab with a symmetrical profile (Zorzo Figure 15 shows a tab with an increasing section extending on both sides of the tab).

	Regarding claim 4, Ruckheim in view of Zorzo teaches the cleaning system of claim 1 wherein said decreasing profile of the tab, has a profile that curves inwards and pointing towards the free end of the tab (See annotated drawing below).

    PNG
    media_image6.png
    205
    394
    media_image6.png
    Greyscale


	Regarding claim 6, Ruckheim in view of Zorzo teaches the cleaning system of claim 1 wherein a front wall of the inlet is shaped with a tapered inclined plane towards a seat to receive and/or work together with the free end of the tab opening wide the inlet mouth following the insertion of the tab through the inlet mouth until it is completely inserted within the seat (See annotated drawing below. The free end of the tab works with the inclined plane of the front wall of the inlet to push open the inlet mouth and allow the tab to be inserted until it is completely seated within the inlet mouth).

    PNG
    media_image7.png
    343
    502
    media_image7.png
    Greyscale

	Regarding claim 7, Ruckheim discloses a cleaning cloth comprising: 
	a cleaning surface defined by a front edge, a back edge, and transverse sides (See annotated drawing below); and 
	a tab defined by a lamina and an insertion end (See annotated drawing below), the tab terminating at a free end thereof (The free end of the tab is the end of the insertion end opposite the lamina), wherein, 
	the lamina is cantilevered fixed to, at a proximate end thereof, and extends from each of the transverse sides, each of the lamina extending alongside, spaced apart from, and adjacent a back surface of the cleaning cloth (Each tab is cantilevered fixed to a respective transverse side and adjacent a back surface of the cleaning cloth when the tabs are inserted into a mop base); and 
	the insertion end of the tab disposed on a distal end of the lamina (The distal end of the of the lamina is the end opposite the cleaning cloth).
	However, Ruckheim fails to disclose the insertion end having a profile that has an increasing cross-section, starting from the free end, and, after a maximum thickness, decreases with a steep front of a decreasing profile to connect to the lamina.
	Zorzo teaches the insertion end having a profile that has an increasing cross-section, starting from the free end, and, after a maximum thickness, decreases with a steep front of a decreasing profile to connect to the lamina (See second annotated drawing below).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruckheim to incorporate the teachings of Zorzo to provide a an insertion end of the tab having a profile that has an increasing cross-section, starting from a free end, and, after a maximum thickness, decreases with a steep front of a decreasing profile to connect to the lamina. Doing so would allow the cleaning cloth to be reliably secured to a different type of coupling mechanism, pursuant to MPEP 2143, it would be obvious to substitute the tab of Ruckheim with the tab of Zorzo as both are known to yield the same predictable results of securing the cloth to a mop base.

    PNG
    media_image8.png
    460
    628
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    243
    414
    media_image9.png
    Greyscale


	Regarding claim 14, Ruckheim discloses a cleaning cloth comprising: 
	a cleaning surface defined by a front edge, a back edge, and transverse sides (See annotated drawing below); and 
	a tab defined by a lamina and an insertion end (See annotated drawing below), the tab terminating at a free end thereof (The free end of the tab is the end opposite the cleaning cloth), wherein, 
	the lamina is cantilevered fixed to (Each tab is only fixed at one end to the cleaning cloth), at a proximate end thereof (The proximate end of the lamina is the end fixed to the cleaning cloth), and extends from each of the transverse sides (Each tab extends from a respective transverse side), respective free ends of each tab pointing toward each other (The free ends of each tab will point toward each other when the tabs are inserted into their respective ends of a mop base); and the insertion end of the tab disposed on a distal end of the lamina (The distal end of the lamina is the end opposite the cleaning cloth).
	However, Ruckheim fails to disclose the insertion end having a profile that has an increasing cross-section, starting from the free end, and, after a maximum thickness, decreases with a steep front of a decreasing profile to connect to the lamina.
	Zorzo teaches the insertion end having a profile that has an increasing cross-section, starting from the free end, and, after a maximum thickness, decreases with a steep front of a decreasing profile to connect to the lamina (See second annotated drawing below).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruckheim to incorporate the teachings of Zorzo to provide an insertion end of the tab having a profile that has an increasing cross-section, starting from a free end, and, after a maximum thickness, decreases with a steep front of a decreasing profile to connect to the lamina. Doing so would allow the cleaning cloth to be reliably secured to a different type of coupling mechanism, pursuant to MPEP 2143, it would be obvious to substitute the tab of Ruckheim with the tab of Zorzo as both are known to yield the same predictable results of securing the cloth to a mop base.


    PNG
    media_image10.png
    460
    628
    media_image10.png
    Greyscale


    PNG
    media_image9.png
    243
    414
    media_image9.png
    Greyscale


	Regarding claims 8 and 15, Ruckheim in view of Zorzo teaches all elements of the current invention as stated above including wherein the lamina has a width greater than its length (See 112b rejection above regarding claims 8 and 15), the width being a distance of the connection between the lamina and the respective one of the transverse sides (As modified, the distance between the lamina and the respective transverse side will be greater than the distance of the connection of the lamina from the transverse side to the tab, in view of the teachings of Zorzo).


	Regarding claims 9 and 16, Ruckheim in view of Zorzo teaches wherein said decreasing profile of the tab has a profile that curves inwards and points towards a free end of the tab (See annotated drawing below).

    PNG
    media_image6.png
    205
    394
    media_image6.png
    Greyscale


	Regarding claims 10 and 17, Ruckeim in view of Zorzo teaches wherein said decreasing profile of the tab has a profile that is orthogonal with the lamina (See annotated drawing below. The decreasing profile of the tab has a profile that is orthogonal with the lamina).

    PNG
    media_image11.png
    345
    563
    media_image11.png
    Greyscale

	Regarding claims 11 and 18, Ruckheim in view of Zorzo teaches wherein the increasing cross-section increases in a direction away from the back surface of the cleaning cloth (Zorzo Figure 10 teaches a tab having the cross-section increasing in a direction that would be away from a back surface of the cleaning cloth when the tabs are folded over to secure to a coupling mechanism).

	Regarding claims 12 and 19, Ruckheim in view of Zorzo teaches wherein the increasing cross-section increases only in a direction away from the back surface of the cleaning cloth (Ruckheim as modified by Zorzo teaches a tab that has a profile with an increasing cross-section extending towards a movable opening side of the inlet mouth but fails to disclose that extends “only” towards a movable opening side of the inlet mouth, however, Zorzo figure 9 shows a tab having the increasing cross-section only increasing in one direction. It would be within the skill of a person having ordinary skill in the art to provide the side having the increasing cross-section to increase upward instead of downward to have the increasing cross-section extend towards a movable opening side of the inlet mouth. In accordance with MPEP 2143B, simple substitution of one known element for another to obtain predictable results is within the scope of the skill of a person having ordinary skill in the art)

	Regarding claims 13 and 20, Ruckheim in view of Zorzo teaches wherein the increasing cross-section increases in both a first direction away from the back surface of the cleaning cloth and a second direction towards the back surface of the cleaning cloth (Zorzo Figure 10 teaches an increasing cross-section increasing on both the top and bottom sides of the lamina which would increase towards and away from the back surface of the cleaning cloth).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723